Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).	 	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.1A. 	
Group I, claims 1-10, 16-20 drawn to a manufacturing method for a continuous production of a line pipe, comprising steps: forming a foil tube around an inner pipe and introducing the foam-forming starting material into the foil tube, passing the inner pipe with the foil tube through an extruder, and generating a corrugated shape of an outer jacket in a corrugator.
Group II, claims 11-15, drawn to a manufacturing apparatus/device for a continuous production of a line pipe, comprising: one inner pipe, a foil tube around the inner pipe, a foam-forming starting material into the foil tube, an extruder, and a corrugator.
	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
1B.
	Groups I & II lack unity of invention because Group I requires that, a manufacturing method for a continuous production of a line pipe, comprising steps: forming a foil tube around an inner pipe and introducing the foam-forming starting material into the foil tube, passing the inner pipe with the foil tube through an extruder, and generating c corrugated shape of an outer jacket in a corrugator and Group II requires that, a manufacturing apparatus/device for a continuous production of a line pipe, comprising: one inner pipe, a foil tube around the inner pipe, a foam-forming starting material into the foil tube, an extruder , and a corrugator.
Additionally, the technical feature of group I does not make a contribution over the prior art in view of Bronnum (US 9,862,127) because Bronnum discloses as illustrated in Figs. 1-6,  the production method described herein proceed in a number of step wherein the first steps are designed to prepare initial pipe assembly 107 comprising an inner pipe assembly 105, a film 106 and a layer of expanding insulation material 102a positioned between the film 106 and the inner pipe assembly 105 (col. 5, lines 9-14). The assembly 107 is led continuously in to a casing extruder 204 (col. 6, lines 11-13). The still expanding insulated pipe assembly 118 is fed into a corrugator 205 (col. 6, lines 26-27).    
A telephone call was made to Marina Cunningham of McCormick, Paulding & Huber LLP on 5-6-2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742